O’NEAL, Justice.
On the 15th day of January, 1954, plaintiff in error filed case-made with petition in error in this court and on May 1, 1954, filed its brief. The authorities cited therein reasonably sustain the allegations of error. The defendant in error has failed to file a brief or offer any excuse for such failure. Under such circumstances it is not the duty of this court to search the record to find some theory upon which the judgment of the trial court may be sus*996tained, but may, where the authorities cited in the brief appear reasonably to sustain the assignments of error, reverse the cause with directions. Durham v. Brown, 164 Okl. 139, 24 P.2d 295.
The cause is reversed and remanded with directions to vacate the judgment entered for defendant and enter order granting plaintiff a new trial.